Chukwuma E. Azubuko appeals from the denial by a single justice of this court of his request for relief in the nature of mandamus under G. L. c. 249, § 5. He specifically requested that the single justice order the Superior Court to issue summonses, which were to be served on the defendants in a case that he commenced in that court in 2010. Azubuko’s complaint in that matter, however, was promptly dismissed in the trial court due to his failure to comply with a previous order barring him from commencing any new action without first obtaining the approval of the Regional Administrative Justice. He did not exercise his right to appeal in the ordinary course from the judgment dismissing his complaint. There was no basis for the single justice to grant the relief he sought.

Judgment affirmed.